IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45261

STATE OF IDAHO,                                 )
                                                )   Filed: June 26, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ANTHONY JOHN BOUNDY,                            )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Cheri C. Copsey, District Judge.

       Appeal from judgment of conviction and unified sentence of seven years, with a
       minimum period of confinement of two years, for possession of a controlled
       substance and appeal from order denying I.C.R. 35 motion for reduction of
       sentence, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Anthony John Boundy entered an Alford 1 plea to possession of a controlled substance.
I.C. § 37-2732(c)(1). In exchange for his guilty plea, the parties entered into a biding I.C.R. 11
plea agreement in which the State agreed to recommend a seven-year sentence, with a
determinate term of two years, to run consecutive to Boundy’s other sentences and to not file an

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
allegation that Boundy is a persistent violator. Pursuant to the plea agreement, Boundy waived
his right to appeal his sentence unless the district court exceeded the State’s recommendation. In
accordance with the plea agreement, the district court sentenced Boundy to a unified term of
seven years, with a minimum period of confinement of two years, to run consecutive to several
other unrelated sentences. Boundy filed an I.C.R 35 motion requesting that the district court
modify his sentence to be served concurrently with the other sentences rather than consecutively,
which the district court denied. Boundy appeals, noting that he is mindful of his appeal waiver
but nonetheless asserting that the district court abused its sentencing discretion.
       We hold that Boundy’s appellate challenge to the excessiveness of his sentence and the
denial of his Rule 35 motion have been waived by his plea agreement. See I.C.R. 11(f)(1); State
v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252 (Ct. App. 2006).                Boundy’s plea
agreement contained a clause by which Boundy waived his right to appeal his sentence.
Accordingly, we dismiss Boundy’s appeal.




                                                  2